Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● the segments of the second material of the second levels being ledges above and below the gaps, remaining portions of the first material within the gaps having concave vertical faces; oxidizing edges of the first material of the first levels along the gaps to form charge-blocking regions along the remaining portions of the first material, the charge-blocking regions having concave vertical faces; forming charge-trapping regions within the gaps and along the concave vertical faces of the charge-blocking regions, the charge-trapping regions having concave vertical faces; forming a vertically-extending tunneling material within the first opening, the tunneling material extending along edges of the second material of the second levels and along the concave vertical faces of the charge-trapping regions; forming a channel material within the first opening and adjacent the tunneling material; forming a second opening through the stack, with the second opening extending through the remaining portions of the first material; removing the remaining portions of the first material to form cavities along the second opening; and forming conductive regions within the cavities (claim 1).
● forming a tunneling region adjacent the charge-storage region, the tunneling region comprising a first tunneling material and a second tunneling material, the first tunneling material being directly against the charge-storage region and extending elevationally from the upper surface to the lower surface, the second tunneling material being against the first tunneling material and having first
regions extending to an elevation above the upper surface and second regions
extending elevationally below the lower surface, the first and second regions being in physical contact with vertical surfaces of the insulative material; and forming a channel material adjacent the tunneling region, the tunneling region being between the channel material and the charge-storage region, the conductive gate, the charge- blocking region, the charge-storage region and the tunneling region having concave vertical faces (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817